Citation Nr: 9930139	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-44 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1961 to April 1966.

In February 1994, the veteran filed a claim of entitlement to 
service connection for a low back disability.  That claim was 
denied in a September 1994 decision of the Department of 
Veterans Affairs Regional Office in Los Angeles, California 
(the RO).  The veteran filed a Notice of Disagreement in 
December 1994, and the RO issued a Statement of the Case in 
January 1995.  The veteran did not file a substantive appeal 
within the prescribed time.  See 38 U.S.C.A. § 7105 (West 
1991).

In May 1996, the veteran requested that his claim of 
entitlement to service connection for a low back disability 
be reopened.  This appeal arose from a July 1996 denial of 
the veteran's claim by the RO, based on the veteran not 
having submitted new and material evidence.  


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

2.  The veteran did not file a substantive appeal as to the 
RO's September 1994 decision.

3.  Evidence submitted after the September 1994 rating 
decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision became final when the 
veteran did not file a substantive appeal within the 
prescribed time period after the denial of his claim.  
38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§  20.202, 
20.302, 20.1103 (1998).

2.  Evidence submitted since the RO's September 1994 decision 
is not new and material; therefore, the veteran's claim for 
entitlement to service connection for a left knee disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a low back disability.  In essence, he 
contends that his currently diagnosed low back disability 
began during service and continued without interruption 
thereafter.  Implicit in the veteran's presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen the previously denied claim of 
entitlement to service connection.  The veteran's 
representative has also raised procedural questions 
concerning the initial denial of service connection by the RO 
in September 1994.

In the interest of clarity, the Board will initially review 
law and regulations pertaining to this claim.  The factual 
background of this case will then be described.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Applicable Law and Regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in service if such is 
manifested to a compensable degree within a year of discharge 
from a period of active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.


Finality/new and material evidence

As noted in the Introduction, the veteran's initial claim of 
entitlement to service connection for a low back disability 
was denied by the RO in an unappealed September 1994 rating 
decision.

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).                    
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Evidence of record at the time of the unappealed September 
1994 RO rating decision included the veteran's service 
medical records.  His October 1961 enlistment physical 
examination and accompanying report of medical history were 
pertinently negative.  During service, he complained on 
numerous occasions of low back pain, starting in 
approximately August 1963.  X-rays taken in October 1963 
October 1964.  An X-ray in September 1965 was suggestive of 
minimal spondylolisthesis; and a follow-up X-ray in October 
1965 indicated spondylosis "and perhaps even 
spondylolisthesis".   The veteran's separation physical 
examination in March 1966 was pertinently negative.

There are no pertinent medical records for approximately 25 
years after the veteran left service.

Of record in September 1994 was a January 1979 report of 
K.S.T., M.D., an orthopedic surgeon  The veteran, who was 
employed by a city, reported injuring his back in October 
1978 while lifting a bundle off a sanitation truck.  The 
veteran reported pain in his lower back approximately 3-4 
years earlier.  He did not mention his Naval service.  X-rays 
revealed a defect in the pars interarticularis.  Dr. T. 
stated "it appears . . . that there is a slight degree of 
spondylolisthesis".  Dr. T. further stated that the veteran 
"presents a developmental anomaly, inherent weakness of his 
low back which became symptomatic following the industrial 
accident of 10/11/78."

Also of record in September 1994 was a June 1991 report of 
C.W.S., M.D., an orthopedic surgeon.  The veteran reported 
sustaining an injury to his lower back while working at 
General Dynamics in May 1991.  He reported a 1963 back injury 
while he was in the Navy, which caused him pain for two years 
before it subsided.  He reported another previous back injury 
while working as a trash truck driver for a municipality in 
1978.  The diagnosis was chronic recurrent lower back pain 
secondary to pre-existing spondylolysis and spondylolisthesis 
at the L5-S1 level.  Dr. S. further opined that the veteran's 
"current back disability is apportioned entirely to the 
previous industrial injury to his lower back while employed 
by the city . . . ."

In a December 1992 report which was of record in September 
1994, G.S.W., M.D., also an orthopedic specialist, reviewed 
the veteran's medical history.  The in-service back problems 
were noted, along with the veteran's report that "he made a 
complete recovery . . .  When he got out of the Navy, he 
played professional minor [league] football for two years and 
experienced no residuals symptomatology."  X-rays revealed 
bilateral spondylolysis but no spondylolisthesis was seen at 
the L5-S1 level.  After examining the veteran, Dr. W.'s 
diagnosis was strain/sprain of the lumbar spine, superimposed 
on degenerative arthritis.

Additional medical evidence continued to document a low back 
disability, including arthritis.

Also of record in September 1994 were statements of the 
veteran to the effect that his current back problems are due 
to his military service, specifically the incidents of back 
pain reported in the service medical records.

The September 1994 RO decision

In its September 1994 decision, the RO denied the veteran's 
claim of entitlement to a low back disability.  In essence, 
the RO determined, based on the evidence reported, that the 
back complaints reported during in service had completely 
resolved, as demonstrated by the veteran's playing 
professional football for two years after service.

The additional evidence

Evidence added to the record since the September 1994 RO 
decision includes recent statements made by the veteran to 
the effect that his back problems began during service.


Also added to the record is a report of a June 1998 VA spine 
examination.  The veteran reported initially injuring his 
back in the Navy in 1993 and that the back had been bothering 
him since.  X-rays revealed spondylolisthesis at L5-S1 with 
degenerative joint disease at L3-4, L4-5 and L5-S1.  The 
examining physician stated that the veteran had "most likely 
injured his back as a child and at that time had a pars 
defect, possibly even congenital."  In substance, the 
examining physician stated that the underlying 
spondylolisthesis was always there and that it revealed 
itself when the veteran felt back pain in the Navy after a 
mild injury.  The examiner concluded by stating that this 
"aggravation of his condition is fairly typical for the 
normal progression of this disease."

Analysis

Preliminary matter

As an initial matter, the veteran's local representative has 
in essence contended that this case should be adjudicated on 
a de novo basis because of alleged procedural errors on the 
part of the RO.  

The veteran's claims folder reveals that the RO sent the 
Statement of the Case to the veteran in January 1995.  In 
March 1995, the veteran, through his representative, 
requested a copy of his service medical records and that he 
would complete his appeal after he had an opportunity to 
review those records.  In April 1995, the RO provided copies 
of the veteran's service medical records (57 pages) to his 
representative.  In January 1996, the veteran wrote to the 
RO, stating that he had not received his service medical 
records.  In March 1996, the RO sent the veteran's service 
medical records directly to him.  In April 1996, the veteran 
requested that his claim be reopened, indicating that he had 
received his service medical records too late to appeal the 
September 1994 decision.


The Board, after having reviewed the above, concludes that 
the September 1994 RO decision is final because a substantive 
appeal was not timely filed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.302.  The Board initially observes 
that the veteran's service medical records appear to have 
been furnished to him through his representative in April 
1995, and no action was taken.  The veteran was obligated by 
statute to file a substantive appeal within the requisite 
period of time, and he did not do so.  Nor did the veteran 
specifically request an extension of the prescribed time 
limit.  See 38 C.F.R. § 3.109(b).  Moreover, in April 1996 
the veteran specifically acknowledged that he had not filed 
an appeal in a timely fashion and requested that his claim be 
reopened.  Accordingly, the Board will turn to the matter of 
whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a low back 
disability has been submitted.

Discussion

The RO denied the veteran's claim in September 1994 in 
essence because, although back problems were noted in his 
service medical records, the RO determined that the back 
problems had resolved during service and that there was no 
evidence of back disability for over a decade after service, 
at which time the veteran injured his back in a well-
documented accident at work.  The RO noted that the veteran's 
in-service back complaints reportedly had resolved and that 
he had played professional football after service evidently 
without complaint.

Evidence submitted since the September 1994 RO denial 
consists mainly of repetitions of the veteran's previously 
stated contention to the effect that his current back 
disability began during service and continued thereafter.  As 
such, it does not constitute new evidence.  Moreover, since 
the veteran is not a medical professional, his opinion as to 
the etiology of his current disability cannot serve as 
competent medical evidence with which to reopen the claim.  
The Court in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
extended the principle of Grottveit v. Brown, 5 Vet. App. 91, 
91 (1993), to hold that if lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Therefore, the veteran's assertions are insufficient to 
reopen his claim.

Also newly added to the record is the report of the June 1998 
VA spine examination.  In essence, the examiner discounted 
service as being instrumental in the development of the 
veteran's current low back disability.  Although pertinent to 
the veteran's claim, evidence which is unfavorable to the 
veteran's case may not "trigger a reopening" of the claim.  
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Thus, 
the VA examiner's opinion cannot be said to be new and 
material and is not sufficient to reopen the claim.  

To the extent that the veteran is seeking entitlement to 
service connection for spondylolisthesis, as noted in the 
medical records above this is a congenital or developmental 
abnormality which is not considered to be a disability for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c), 4.9 (1998); see Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  Under certain circumstances service connection 
may in fact be granted for congenital or developmental 
abnormalities.  See VAOPGC 82-90 (July 18, 1990).  Such 
circumstances may include aggravation of a congenital or 
developmental abnormality by service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  In this case, the June 1998 VA 
medical examiner specifically opined that the veteran's 
congenital back disability was not aggravated beyond the 
normal progression of the disease by service.  Accordingly, 
the examination report does not serve as new and material 
evidence in this respect, also.

In summary, for the reasons and bases expressed above, it is 
the conclusion of the Board that new and material evidence 
which is sufficient to reopen the veteran's claim of 
entitlement to service connection for a low back disability 
has not been submitted.  That is, the veteran has not 
presented evidence which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
not reopened, and the benefit sought on appeal remains 
denied.

Additional Matters

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) duty 
to advise the claimant of evidence needed to complete his 
application, as discussed in Robinette v. Brown, 8 Vet. App. 
69 (1995), to applications to reopen a claim through the 
presentation of new and material evidence.  As modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), that duty arises 
where the veteran has reported the existence of evidence 
which could serve to re-open a claim.  As no such evidence 
has been identified in the instant case, VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In adjudicating this claim in August 1996, the RO applied the 
standard enunciated by the Court in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  This standard has since been 
rendered invalid by the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  The Board concludes that there has been no 
prejudice to the veteran, as, even under the Hodge test, the 
veteran's claim is not capable of being reopened.  With 
respect to due process considerations, the veteran was given 
the provisions of 38 C.F.R. § 3.156, which Hodge says must be 
applied, in the August 1996 statement of the case.  The Board 
concludes that the veteran has been adequately informed of 
the basis for the RO's decision, that he was accorded ample 
opportunity to present his claim fully, and that any error by 
the RO in adjudicating the claim under the now invalidated 
Colvin standard could not have been prejudicial. A remand so 
that the RO could apply the Hodge standard therefore would 
serve no useful purpose.

Although it is somewhat unclear, the October 1998 
Supplemental Statement of the Case appears to have been based 
on a de novo review of all of the evidence rather than 
continuing previous RO denials based on no new and material 
evidence having been submitted by or on behalf of the 
veteran.  The RO never specifically explained if that was its 
intention, however.  To the extent that the RO's most recent 
October 1998 denial of service connection for a low back 
disability was based on a de novo review of all of the 
evidence rather than on a finding of no new and material 
evidence, the Board's decision does not violate Bernard 
because the new and material issue was previously adjudicated 
by the RO, the veteran was provided ample opportunity to 
present evidence and argument on that point, and there has 
been no prejudice to the veteran, as the RO accorded his 
claim more consideration than was warranted. Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

In addition, the Board has taken into consideration the 
recent decision of the Court in Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  In that case, the Court held that a 
remand under Bernard and Hodge would not be required if the 
underlying claim was not well grounded due to the absence of 
medical nexus evidence.  Such is the case here.  In sum there 
is no competent evidence which links the veteran's current 
back disability to his service or to any incident thereof.





CONTINUED ON NEXT PAGE


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  "Spondylolisthesis is defined as 'forward displacement of one vertebra over another, usually of the fifth 
lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental 
defect in the pars interarticularis.' Dorland's Illustrated Medical Dictionary 1567 (27th ed. 1988). . . . 
Spondylolysis is not the same disorder as spondylolisthesis. Spondylolysis is defined as a "dissolution of a 
vertebra; a condition marked by platyspondylis, aplasisa of the vertebral arch, and separation of the pars 
interarticularis." Dorland's at 1567."  Smith (Brady) v. Derwinski, 1 Vet. App. 235, 236 (1991).

